Opinion issued July 12, 2016




                                     In The

                               Court of Appeals
                                    For The

                          First District of Texas
                            ————————————
                               NO. 01-16-00527-CR
                           ———————————
                       IN RE TYRONE COOK, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      Relator, Tyrone Cook, has filed a petition for writ of mandamus claiming that

the trial court has not ruled upon certain pro se filings by relator.1 We deny the

petition.




1
      Relator identifies the underlying case as cause number 1371129-A in the
      182nd District Court of Harris County, Texas.
                                 PER CURIAM

Panel consists of Justices Higley, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2